Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-22 have been examined in this application. The Information Disclosure Statement (IDS) filed on 05/17/21 has been acknowledged and considered by the Office.
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for the following amendment was provided telephonically by Kyle Fletcher on 12/6/21.
Cancel claims 2-7 and 17-19.
Change the dependency of claim 8 from “claim 7” to “claim 1”.
Change the dependency of claim 20 from “claim 19” to “claim 16”.
Replace claim 1 with the following:
An applicator for dispensing a viscous material from a container, the applicator comprising: 
a nozzle portion for fluid communication with the container, the nozzle portion having an outlet at a first end, an inlet at a base in proximity to an opposed second end, and a slot for releasably receiving a blade; and 

wherein the blade, when connected to the nozzle portion, is configured to contact the material as it exits the nozzle and assist in forming the material into a desired shape or configuration;
wherein the nozzle portion includes a nozzle defining a channel therein connecting the outlet at the first end and the inlet at the base;
wherein the nozzle portion includes a support arm spaced apart from the nozzle, the support arm and the nozzle collectively forming the slot therebetween for releasably receiving the blade;
wherein the blade comprises a first face having a raised platform dimensioned to releasably fit within the slot, the raised platform configured for engagement with the support arm;
wherein the support arm includes one or more tabs configured to engage the raised platform of the blade to releasably secure the blade within the slot;
wherein the raised platform includes one or more protrusions for engagement with the tabs of the support arm;
wherein the tabs are resiliently biased for snap-fit engagement with the one or more protrusions.
Replace claim 16 with the following:
In combination, an applicator for fluidly engaging a casing, and a blade releasably securable to the applicator, the applicator having a nozzle portion with a slot, the blade 
the combination further comprising a raised platform on the first face for engagement within the slot;
wherein the nozzle portion includes a nozzle and a support arm which collectively form the slot therebetween, and wherein the raised platform includes one or more protrusions for engagement with the support arm;
wherein the raised platform has a perimeter, the raised platform further including a ramp at the perimeter.
Reasons for Allowance
Claims 1, 8-16, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose either alone or in combination the details of the applicant’s invention as cited in each of claims 1 and 16. There is no motivation to combine the arts of record in order to render the invention obvious. A combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. 
Specifically, at least the following limitations, when considered in context, makes claim 1 inventive: “[…] the tabs are resiliently biased for snap-fit engagement with the one or more protrusions […]”.
At least the following limitations, when considered in context, makes claim 16 inventive: “[…] the raised platform further including a ramp at the perimeter […]”.

Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754 

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        12/20/2021